Exhibit 10.17

 

AMENDED AND RESTATED SUBTENANT SECURITY AGREEMENT

(LEASE NO. 3)

 

THIS AMENDED AND RESTATED SUBTENANT SECURITY AGREEMENT (this “Agreement”) is
entered into as of this 30th day of June, 2008 by and among (i) each of the
parties identified on the signature page hereof as the Subtenants (each a
“Subtenant” and collectively, the “Subtenants”), and (ii) each of the parties
identified on the signature page hereof as the Secured Parties (collectively,
the “Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Secured Parties and Five Star Quality Care Trust (“Tenant”) are
parties to that certain Second Amended and Restated Lease Agreement, dated as of
November 19, 2004, as the same has been amended to date (as so amended, the
“Original Lease”); and

 

WHEREAS, pursuant to various Sublease Agreements as further described on
Exhibit A attached hereto as the Subleases (collectively, the “Subleases”),
Tenant subleases certain of the premises demised under the Original Lease to the
Subtenants, subject to and upon the terms and conditions set forth in the
Subleases; and

 

WHEREAS, pursuant to the Original Lease, certain of the Secured Parties and
certain of the Subtenants are parties to that certain Security Agreement dated
as of December 31, 2001 and/or that certain Security Agreement dated as of
October 25, 2002, as confirmed from time to time (as so confirmed, collectively,
the “Original Subtenant Security Agreements”), , pursuant to which the
Subtenants granted to such Secured Parties a first and perfected lien and
security interest in certain collateral related to the properties demised under
the Original Lease which they sublease pursuant to the Subleases; and

 

WHEREAS, as of the date hereof, the Secured Parties and Tenant are amending,
restating and bifurcating the Original Lease into two separate leases, one of
which shall be named the Amended and Restated Master Lease Agreement(Lease
No. 3), (the “Amended Lease No. 3”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to the Amended Lease No. 3, the Subtenants are required to
grant to the Secured Parties a first and perfected lien and security interest in
certain collateral related to the properties demised under the Amended Lease
No. 3 which they sublease pursuant to the Subleases (collectively, the
“Subleased Properties”); and

 

WHEREAS, in connection with the foregoing the Subtenants and the Secured Parties
wish to amend and restate the Original Subtenant Security Agreements into two
separate security agreements, one of which shall act as security for the payment
and performance of the Obligations (as hereinafter defined), all subject to and
upon the terms and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Subtenants and the Secured Parties hereby
agree that the Original Subtenant Security Agreements are hereby amended and
restated, effective as of the date hereof, to read as follows:

 

Section 1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings specified below.  Except as otherwise defined, terms defined
in the Uniform Commercial Code and used herein without definition shall have the
meanings given such terms in the Uniform Commercial Code.

 

“Affiliated Person” shall have the meaning given such term in the Amended Lease
No. 3.

 

“Amended Lease No. 3” shall have the meaning given such term in the recitals to
this Agreement.

 

“Business Day” shall have the meaning given such term in the Amended Lease
No. 3.

 

“Collateral” shall mean all of each Subtenant’s right, title and interest in and
under or arising out of all and any personal property, intangibles and fixtures
of any type or description (other than Excluded Collateral), wherever located
and now existing or hereafter arising, or which constitute or arise from the
operation, maintenance or repair of its Subleased Properties or any portion
thereof, together with any and all additions and accessions thereto and
replacements, products, proceeds (including, without limitation, proceeds of
insurance) and supporting obligations thereof, including, but not limited to,
the following:

 

2

--------------------------------------------------------------------------------


 

(a)           all goods, including, without limitation, all Equipment; and

 

(b)           all General Intangibles; and

 

(c)                                 all other personal property or fixtures of
any nature whatsoever which relate to the operation, maintenance or repair of
each Subleased Property, or any portion thereof, and all property from time to
time described in any financing statement signed by such Subtenant naming the
Secured Parties as secured parties; and

 

(d)                                all claims, rights, powers or privileges and
remedies relating to the foregoing or arising in connection therewith,
including, without limitation, all Licenses and Permits which such Subtenant
legally may grant a security interest in, rights to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, waiver or approval; all liens,
security, guaranties, endorsements, warranties and indemnities and all
insurance, eminent domain and condemnation awards and claims therefor relating
thereto or arising in connection therewith; all rights to property forming the
subject matter of any of the foregoing, including, without limitation, rights to
stoppage in transit and rights to returned or repossessed property; all writings
relating to the foregoing or arising in connection therewith; and

 

(e)                                 all contract rights, general intangibles and
other property rights of any nature whatsoever arising out of or in connection
with any of the foregoing (other than Excluded Collateral), including, without
limitation, payments due or to become due, whether as repayments,
reimbursements, contractual obligations, indemnities, damages or otherwise.

 

“Equipment” shall mean all buildings, structures, improvements, fixtures and
items of machinery, equipment and other tangible personal property which
constitute, arise from or relate to the operation, maintenance or repair of each
Subtenant’s Subleased Properties or any portion thereof, together with all
repairs, replacements, improvements, substitutions, extensions or renewals
thereof or additions thereto, all parts, additions and accessories incorporated
therein or affixed thereto, and all “equipment” as such term is

 

3

--------------------------------------------------------------------------------


 

defined in the Uniform Commercial Code, and all cash and non-cash proceeds
therefrom.

 

“Event of Default” shall have the meaning given such term in Section 6.

 

“Excluded Collateral” shall mean (a) all Accounts of each Subtenant, (b) all
Deposit Accounts and Securities Accounts of each Subtenant, (c) all Chattel
Paper of each Subtenant, (d) all General Intangibles relating to such Accounts
or Chattel Paper, (e) all Support Obligations relating to any of the foregoing,
(f) all Instruments or Investment Property evidencing or arising from any
Accounts or Chattel Paper, (g) all documents, books, records or other
information pertaining to any of the foregoing (including, without limitation,
customer lists, credit files, computer programs, printouts, tapes, discs, punch
cards, data processing software and other computer materials and records and
related property and rights), (h) all accessions to, substitutions for, and all
replacements, products and proceeds of the foregoing (including without
limitation, proceeds of insurance policies insuring any of the foregoing) and
(i) any of the Subleases under which any Subtenant is a party.

 

“Facilities” shall have the meaning given such term in the Amended Lease No. 3.

 

“General Intangibles” shall mean all present and future general intangibles and
contract rights (other than Excluded Collateral) which constitute, arise from or
relate to the operation, maintenance or repair of each Subtenant’s Subleased
Properties, or any portion thereof, including, but not limited to, all causes of
action, corporate or business records, inventions, designs, patents, patent
applications, trademarks, trademark registrations and applications therefor,
goodwill, trade names, trade secrets, trade processes, copyrights, copyright
registrations and applications therefor, franchises, customer lists, computer
programs, claims under guaranties, tax refund claims, rights and claims against
carriers and shippers, leases, claims under insurance policies, all rights to
indemnification and all other intangible personal property of every kind and
nature which constitutes, arises from or relates to the operation, maintenance
or repair of such Subleased Properties, or any portion thereof.

 

“Instrument” shall have the meaning given such term in Article 9 of the Uniform
Commercial Code.

 

4

--------------------------------------------------------------------------------


 

“Leased Property” shall have the meaning given such term in the Amended Lease
No. 3.

 

“Licenses” shall mean all certificates of need (if any), licenses, permits,
rights of use, covenants or rights otherwise benefiting or permitting the use
and operation of each Subtenant’s Subleased Properties or any part thereof
pertaining to the operation, maintenance or repair of such Subleased Properties
or any portion thereof.

 

“Obligations”  shall mean each and every obligation and liability of Tenant to
the Secured Parties under the Original Lease and Amended Lease No. 3 or any
other document or agreement executed and delivered pursuant thereto, including,
without limitation, the payment of the rent and the payment and performance of
each and every other obligation of Tenant to the Secured Parties, whether direct
or indirect, absolute or contingent, due or to become due.

 

“Original Lease” shall have the meaning given such term in the recitals to this
Agreement.

 

“Original Subtenant Security Agreements” shall have the meaning given such term
in the recitals to this Agreement.

 

“Overdue Rate” shall have the meaning given such term in the Amended Lease
No. 3.

 

“Permits” shall mean all permits, approvals, consents, waivers, exemptions,
variances, franchises, orders, authorizations, rights and licenses obtained or
hereafter obtained from any federal, state or other governmental authority or
agency relating to the operation, maintenance or repair of each Subtenant’s
Subleased Properties, or any portion thereof.

 

“Person” shall have the meaning given such term in the Amended Lease No. 3.

 

“Property” shall have the meaning given such term in the Amended Lease No. 3.

 

“Rent” shall have the meaning given such term in the Amended Lease No. 3.

 

“Secured Parties” shall have the meaning given such term in the preamble to this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Subleased Properties” shall have the meaning given such term in the recitals.

 

“Subleases” shall have the meaning given such term in the recitals to this
Agreement.

 

“Subtenants” shall have the meaning given such term in the preamble to this
Agreement.

 

“Tenant” shall have the meaning given such term in the recitals to this
Agreement.

 

“Uniform Commercial Code” means Article 9 of the Uniform Commercial Code as in
effect in the Commonwealth of Massachusetts from time to time.

 

Section 2.  Security Interest.  As security for the prompt payment and
performance of all the Obligations, each Subtenant hereby grants, pledges,
transfers and assigns to the Secured Parties, their successors and assigns and
all other holders from time to time of the Obligations, a continuing security
interest under the Uniform Commercial Code from time to time in effect in the
jurisdiction in which any of the Collateral is located in and a continuing lien
upon all of such Subtenant’s right, title and interest in the Collateral,
together with any and all additions thereto and replacements, products and
proceeds thereof, whether now existing or hereafter arising or acquired and
wherever located.

 

Section 3.  General Representations, Warranties and Covenants.  Each Subtenant
represents, warrants and covenants, which representations, warranties and
covenants shall survive execution and delivery of this Agreement, as follows:

 

(a)           Each of the warranties and representations of such Subtenant
contained herein or in any other document executed by such Subtenant in
connection herewith are true and correct on the date hereof.

 

(b)           Except for the lien granted to the Secured Parties pursuant to
this Agreement and any liens permitted under the Amended Lease No. 3, each
Subtenant is, and as to the Collateral acquired from time to time after the date
hereof such Subtenant will be, the owner of all the Collateral free from any
lien, security interest, encumbrance or other right, title or interest of any
Person, except for the security interest of the Secured Parties therein, and
such Subtenant shall defend the Collateral against all claims and demands of all
Persons at any

 

6

--------------------------------------------------------------------------------


 

time claiming the same or any interest therein adverse to the Secured Parties. 
The lien granted in this Agreement by such Subtenant to the Secured Parties in
the Collateral is not prohibited by and does not constitute a default under any
agreements or other instruments constituting a part of the Collateral, and no
consent is required of any Person to effect such lien which has not been
obtained.

 

(c)           Except as permitted under the Amended Lease No. 3, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) now on file or registered in any public office
covering any interest of any kind in the Collateral, or intended so to be, which
has not been terminated, and so long as this Agreement remains in effect or any
of the Obligations or any obligations of any Affiliated Person of such Subtenant
to the Secured Parties remain unpaid, such Subtenant will not execute and there
will not be on file in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interest of the Secured
Parties.

 

(d)           The chief executive office and the principal place of business of
each Subtenant are as set forth in Schedule 1 and such Subtenant will not move
its chief executive office or establish any other principal place of business
except to such new location as such Subtenant may establish in accordance with
this Section 3(d).  The location of each Facility comprising a portion of such
Subtenant’s Subleased Properties is as set forth in Schedule 2.  The originals
of all documents evidencing Collateral and the only original books of account
and records of each Subtenant relating thereto are, and will continue to be,
kept at such chief executive office or the applicable Facility, as the case may
be, or at such new location as such Subtenant may establish in accordance with
this Section 3(d).  No Subtenant shall move its chief executive office or
establish any other principal place of business until (i) such Subtenant shall
have given to the Secured Parties not less than ten (10) days’ prior written
notice of its intention to do so, which notice shall clearly describe such new
location and provide such other information in connection therewith as the
Secured Parties may reasonably request, and (ii) with respect to such new
location, such Subtenant shall have taken such action, satisfactory to the
Secured Parties (including, without limitation, all action

 

7

--------------------------------------------------------------------------------


 

required by Section 5), to maintain the security interest of the Secured Parties
in the Collateral.

 

(e)           All tangible personal property owned on the date hereof by such
Subtenant to be used in connection with the operation or maintenance of each
Subleased Property of such Subtenant, or any portion thereof, is located at each
applicable Subleased Property or is in transit to such Subleased Property from
the vendor thereof.  Each Subtenant agrees that (i) all such property held by
such Subtenant on the date hereof, once at each applicable Subleased Property,
shall remain at such Subleased Property and (ii) all such property subsequently
acquired by such Subtenant shall immediately upon acquisition be transferred to
and remain at the applicable Subleased Property.

 

(f)            Such Subtenant’s corporate name and organizational identification
number are as set forth on Schedule 1 attached hereto.  The name under which
each of the Facilities is operated is set forth on Schedule 2.  Each Subtenant
agrees that it shall not (i) change such names without providing the Secured
Parties with thirty (30) days’ prior written notice and making all filings and
taking all such other actions as the Secured Parties determine are necessary or
appropriate to continue or perfect the security interest granted hereunder,
(ii) change its corporate organizational number, nor (iii) conduct its business
in any other name or take title to any Collateral in any other name while this
Agreement remains in effect.  Except as otherwise set forth on Schedule 1, no
Subtenant has ever had any other name or conducted business in any other name in
any jurisdiction.  Each Subtenant’s organizational structure is as set forth on
Schedule 1 attached hereto.  Subject to the terms and conditions of the Amended
Lease No. 3 and the Subleases, no Subtenant shall change its organizational
structure or jurisdiction of organization without giving at least thirty (30)
days’ prior written notice thereof to the Secured Parties.

 

(g)           The Secured Parties are authorized (but are under no obligation)
to make, upon ten (10) Business Days’ notice to the applicable Subtenant (except
in the case of exigent circumstances, in which circumstances upon such notice,
if any, as may then be reasonably practical), any payments which in the Secured
Parties’ opinion are necessary to:

 

(i)            discharge any liens which have or may take priority over the lien
hereof; and

 

8

--------------------------------------------------------------------------------


 

(ii)           pay all premiums payable on the insurance policies referred to in
the Amended Lease No. 3 or any other document or agreement executed in
connection therewith or herewith, upon the failure of Tenant to make such
payments within the time permitted therein.

 

No Subtenant shall have any claim against the Secured Parties by reason of its
decision not to make any payments or perform such obligations permitted under
this Section 3(g).  Each Subtenant shall repay to the Secured Parties any sums
paid by the Secured Parties upon demand.  Any sums paid and expenses incurred by
the Secured Parties pursuant to this paragraph shall bear interest at the
Overdue Rate.

 

(h)           If any of the Collateral at any time becomes evidenced by an
Instrument, the Subtenant which owns such Collateral shall promptly deliver such
Instrument to the Secured Parties, appropriately endorsed to the order of the
Secured Parties, to be held pursuant to this Agreement.

 

(i)            No Subtenant shall sell, transfer, change the registration, if
any, of, dispose of, attempt to dispose of, or substantially modify or abandon
the Collateral or any material part thereof, other than as permitted under the
Amended Lease No. 3, without the prior written consent of the Secured Parties. 
Except as permitted under the Amended Lease No. 3, no Subtenant shall create,
incur, assume or suffer to exist any lien upon any of the Collateral without the
prior written consent of the Secured Parties.

 

(j)            No Subtenant shall assert against the Secured Parties any claim
or defense which such Subtenant may have against any seller of the Collateral or
any part thereof or against any Person with respect to the Collateral or any
part thereof.

 

(k)           Each Subtenant shall, upon demand, pay to the Secured Parties the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Secured Parties
may incur in connection with (i) the administration of this Agreement, (ii) the
custody or  preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Secured Parties hereunder and under such other
agreements or (iv) the failure by such Subtenant to perform or observe any of
the provisions hereof.

 

9

--------------------------------------------------------------------------------


 

(l)            Each Subtenant shall indemnify and hold harmless the Secured
Parties from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Secured Parties in any way relating to or arising out of this
Agreement or arising out of such Subtenant’s obligations under any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
of any such other documents.

 

Section 4.  Special Provisions Concerning Equipment.  No Subtenant shall impair
the rights of the Secured Parties in the Equipment.  Regardless of the manner of
the affixation of any Equipment to real property, the Equipment so attached
shall at all times constitute and remain personal property.  Each Subtenant
retains all liability and responsibility in connection with its Equipment and
the liability of such Subtenant to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Equipment may be lost,
destroyed, stolen or damaged or for any reason whatsoever have become
unavailable to such Subtenant.  Upon the request of the Secured Parties, any
Subtenant shall provide to the Secured Parties a current list of its Equipment.

 

Section 5.  Financing Statements; Documentary Stamp Taxes.

 

(a)           Each Subtenant shall, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Secured Parties from time to time such
lists, descriptions and designations of inventory, warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Secured Parties
reasonably deem appropriate or advisable to perfect, preserve or protect their
security interest in the Collateral.  Each Subtenant authorizes the Secured
Parties to file any such financing statements without the signature of such
Subtenant and such Subtenant will pay all applicable filing fees and related
expenses.  To the extent permitted by law, a carbon, photographic or other
reproduction of this Agreement or a financing statement shall be sufficient as a
financing statement.

 

10

--------------------------------------------------------------------------------


 

(b)           Each Subtenant shall procure, pay for, affix to any and all
documents and cancel any documentary tax stamps required by and in accordance
with, applicable law with respect to its Collateral, and the Subtenants shall
indemnify and hold harmless the Secured Parties from and against any liability 
(including interest and penalties) in respect of such documentary stamp taxes.

 

Section 6.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under the
Amended Lease No. 3 or any document or agreement executed in connection
therewith; (b) the failure of any Subtenant to comply with any of its covenants
or obligations under this Agreement and the continuance thereof for a period of
ten (10) Business Days after written notice thereof; (c) any representation or
warranty contained herein or made by any Subtenant in connection herewith shall
prove to have been false or misleading in any material respect when made; or
(d) the occurrence of any default or event of default under any document,
instrument or agreement evidencing the Obligations.

 

Section 7.  Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies now or hereafter granted under
applicable law, under the Amended Lease No. 3 or under any other documents or
agreements entered into in connection herewith or therewith, and not by way of
limitation of any such rights and remedies, the Secured Parties shall have all
of the rights and remedies of a secured party under the Uniform Commercial Code
as enacted in any applicable jurisdiction, and the right, without notice to, or
assent by, any Subtenant, in the name of such Subtenant or in the name of the
Secured Parties or otherwise:

 

(i)            with respect to the General Intangibles to ask for, demand,
collect, receive, compound and give acquittance therefor or any part thereof, to
extend the time of payment of, compromise or settle for cash, credit or
otherwise, and upon any terms and conditions, any thereof, to exercise and
enforce any rights and remedies in respect thereof, and to file any claims,
commence, maintain or discontinue any actions, suits or other proceedings deemed
by the Secured Parties necessary or advisable for the purpose

 

11

--------------------------------------------------------------------------------


 

of collecting or enforcing payment and performance thereof;

 

(ii)           to take possession of any or all of the Collateral and to use,
hold, store, operate, merge and/or control the same and to exclude such
Subtenant and all Persons claiming under it wholly or partly therefrom, and, for
that purpose, to enter, with the aid and assistance of any Person or Persons and
with or without legal process, any premises where the Collateral, or any part
thereof, are, or may be, placed or assembled, and to remove any such Collateral;

 

(iii)          from time to time, at the expense of such Subtenant, to make all
such repairs, replacements, alterations, additions and improvements to and of
the Collateral as the Secured Parties may reasonably deem proper; to carry on
the business and to exercise all rights and powers of such Subtenant in respect
to the Collateral, as the Secured Parties shall deem best, including the right
to enter into any and all such agreements with respect to the leasing,
management and/or operation of the Collateral or any part thereof as the Secured
Parties may see fit; to collect and receive all rents, issues, profits, fees,
revenues and other income of the same and every part thereof which rents,
issues, profits, fees, revenues and other income may be applied to pay the
expenses of holding and operating the Collateral and of conducting the business
thereof, and of all maintenance, repairs, replacements, alterations, additions
and improvements, and to make all payments which the Secured Parties may be
required or may elect to make, if any, for taxes, assessments, insurance and
other charges upon the Collateral or any part thereof, and all other payments
which the Secured Parties may be required or authorized to make under any
provision of this Agreement (including, without limitation, reasonable legal
costs and attorneys’ fees);

 

(iv)          to execute any instrument and do all other things necessary and
proper to protect and

 

12

--------------------------------------------------------------------------------


 

preserve and realize upon the Collateral and the other rights contemplated
hereby;

 

(v)           upon notice to such effect, to require any Subtenant to deliver,
at such Subtenant’s expense, any or all Collateral which is reasonably movable
to the Secured Parties at a place designated by the Secured Parties, and after
delivery thereof such Subtenant shall have no further claim to or interest in
the Collateral; and

 

(vi)          without obligation to resort to other security, at any time and
from time to time, to sell, re-sell, assign and deliver all or any of the
Collateral, in one or more parcels at the same or different times, and all
right, title and interest, claim and demand therein and right of redemption
thereof, at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices and on such terms as the Secured Parties
may determine, with the amounts realized from any such sale to be applied to the
Obligations in the manner determined by the Secured Parties.

 

Each Subtenant hereby agrees that all of the foregoing may be effected without
demand, advertisement or notice (except as hereinafter provided or as may be
required by law), all of which (except as hereinafter provided) are hereby
expressly waived, to the maximum extent permitted by law.  The Secured Parties
shall not be obligated to do any of the acts hereinabove authorized and in the
event that the Secured Parties elect to do any such act, the Secured Parties
shall not be responsible to any Subtenant.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Parties may take legal proceedings for the appointment of a
receiver or receivers (to which the Secured Parties shall be entitled as a
matter of right) to take possession of the Collateral pending the sale thereof
pursuant either to the powers of sale granted by this Agreement or to a
judgment, order or decree made in any judicial proceeding for the foreclosure or
involving the enforcement of this Agreement.  If, after the exercise of any or
all of such rights and remedies, any of the Obligations shall remain unpaid or
unsatisfied, such Subtenant shall remain liable for any deficiency or
performance thereof, as applicable.

 

13

--------------------------------------------------------------------------------


 

(c)             Upon any sale of any of the Collateral, whether made under the
power of sale hereby given or under judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Agreement:

 

(i)                                              the Secured Parties may bid for
and purchase the property being sold and, upon compliance with the terms of
sale, may hold, retain and possess and dispose of such property in its own
absolute right without further accountability, and may, in paying the purchase
money therefor, deliver any instruments evidencing the Obligations or agree to
the satisfaction of all or a portion of the Obligations in lieu of cash in
payment of the amount which shall be payable thereon, and such instruments, in
case the amounts so payable thereon shall be less than the amount due thereon,
shall be returned to the Secured Parties after being appropriately stamped to
show partial payment;

 

(ii)                                           the Secured Parties may make and
deliver to the purchaser or purchasers a good and sufficient deed, bill of sale
and instrument of assignment and transfer of the property sold;

 

(iii)                                       all right, title, interest, claim
and demand whatsoever, either at law or in equity or  otherwise, of any
Subtenant of, in and to the property so sold shall be divested; such sale shall
be a perpetual bar both at law and in equity against such Subtenant, its
successors and assigns, and against any and all Persons claiming or who may
claim the property sold or any part thereof from, through or under such
Subtenant, its successors or assigns;

 

(iv)                                       the receipt of the Secured Parties or
of the officers thereof making such sale shall be a sufficient discharge to the
purchaser or purchasers at such sale for his or their purchase money, and such
purchaser or purchasers, and his or their assigns or personal representatives,
shall not, after paying such purchase money and receiving such receipt of the
Secured Parties or of such officer therefor, be obliged to see to the
application of such purchase money or be in any way answerable for

 

14

--------------------------------------------------------------------------------


 

any loss, misapplication or nonapplication thereof; and

 

(v)                                           to the extent that it may lawfully
do so, each Subtenant agrees that it will not at any time insist upon, or plead,
or in any manner whatsoever claim or take advantage of, any appraisement,
valuation, stay, extension or redemption laws, or any law permitting it to
direct the order in which the Collateral or any part thereof shall be sold, now
or at any time hereafter in force, which may delay, prevent or otherwise affect
the performance or enforcement of this Agreement or any other document, the
Amended Lease No. 3 or any other document or agreement entered into in
connection herewith or therewith, and each Subtenant hereby expressly waives all
benefit or advantage of any such laws and covenants that it will not hinder,
delay or impede the execution of any power granted or delegated to the Secured
Parties in this Agreement, but will suffer and permit the execution of every
such power as though no such laws were in force.

 

In the event of any sale of Collateral pursuant to this Section 7, the Secured
Parties shall, at least ten (10) days before such sale, give the applicable
Subtenant written notice of its intention to sell, except that, if the Secured
Parties shall determine in its reasonable discretion that any of such Collateral
threatens to decline in value, any such sale may be made upon three (3) days’
written notice to the applicable Subtenant, which time periods each Subtenant
hereby agrees are reasonable.

 

(d)           The Secured Parties are hereby irrevocably appointed the true and
lawful attorney-in-fact of each Subtenant in its name and stead, to make all
necessary deeds, bills of sale and instruments of assignment and transfer of the
property sold pursuant to this Section 7 and for such other purposes as are
necessary or desirable to effectuate the provisions of this Agreement, and for
that purpose it may execute and deliver all necessary deeds, bills of sale and
instruments of assignment and transfer, and may substitute one or more Persons
with like power, each Subtenant hereby ratifying and confirming all that its
said attorney, or such substitute or substitutes, shall lawfully do by virtue
hereof.  If so requested by the Secured

 

15

--------------------------------------------------------------------------------


 

Parties or by any purchaser, each Subtenant shall ratify and confirm any such
sale or transfer by executing and delivering to the Secured Parties or to such
purchaser all property, deeds, bills of sale, instruments or assignment and
transfer and releases as may be designated in any such request.

 

Section 8.    Application of Moneys.  All moneys which the Secured Parties shall
receive pursuant hereto shall first be applied (to the extent thereof) to the
payment of all reasonable costs and expenses incurred in connection with the
administration and enforcement of, or the preservation of any rights under, this
Agreement or the Amended Lease No. 3 (including, without limitation, the
reasonable fees and disbursements of its counsel and agents) and the balance, if
any, shall be applied first to accrued and unpaid interest, charges and fees on,
and then to outstanding principal of, any Obligations or any other obligations
of Tenant or the Subtenants (or their affiliates) to the Secured Parties, and
then to any other amounts outstanding on any such Obligations and then as
required by law to any other parties having an interest therein.

 

Section 9.    Waivers, Etc.  Each Subtenant, on its own behalf and on behalf of
its successors and assigns, hereby waives presentment, demand, notice, protest
and, except as is otherwise specifically provided herein, all other demands and
notices in connection with this Agreement or the enforcement of the rights of
the Secured Parties hereunder or in connection with any Obligations or any
Collateral; waives all rights to require a marshaling of assets by the Secured
Parties; consents to and waives notice of (i) the substitution, release or
surrender of any Collateral, (ii) the addition or release of Persons primarily
or secondarily liable on any Obligation or on any Collateral, (iii) the
acceptance of partial payments on any Collateral and/or the settlement or
compromise thereof, (iv) any requirement of diligence or promptness on the part
of the Secured Parties in the enforcement of any rights in respect of any
Collateral or any other agreement or instrument directly or indirectly relating
thereto, and (v) any enforcement of any present or future agreement or
instrument relating directly or indirectly to the Collateral.  No delay or
omission on the part of the Secured Parties or any holder of Obligations in
exercising any right hereunder shall operate as a waiver of such right or of any
other right hereunder.  No waiver of any such right on any one occasion shall be
construed as a bar to or waiver of any such right on any future occasion.  No
course of dealing between any Subtenant and the Secured Parties or any holder of
Obligations, nor any failure to exercise, nor any

 

16

--------------------------------------------------------------------------------


 

delay in exercising, on the part of the Secured Parties or any holder of
Obligations, any right, power or privilege hereunder or under any of the
Obligations, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof, or the exercise of any other right, power or
privilege.

 

Each Subtenant further waives any right it may have under the constitution of
any state or commonwealth in which any of the Collateral may be located, or
under the Constitution of the United States of America, to notice (except for
notice specifically required hereby) or to a judicial hearing prior to the
exercise of any right or remedy provided by this Agreement to the Secured
Parties, and waives its rights, if any, to set aside or invalidate any sale duly
consummated in accordance with the foregoing  provisions hereof on the grounds
(if such be the case) that the sale was consummated without a prior judicial
hearing.  EACH SUBTENANT’S WAIVERS UNDER THIS SECTION 9 HAVE BEEN MADE
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH SUBTENANT HAS BEEN
APPRISED AND COUNSELED BY ITS ATTORNEYS AS TO THE NATURE THEREOF AND ITS
POSSIBLE ALTERNATIVE RIGHTS.

 

The Secured Parties shall not be required to marshal any present or future
security for (including without limitation this Agreement and the Collateral
pledged hereunder), or guaranties of, the Obligations or any of them, or to
resort to such security or guaranties in any particular order; and all of the
rights hereunder and in respect of such securities and guaranties shall be
cumulative and in addition to all other rights, however existing or arising.  To
the maximum extent permitted by applicable law, each Subtenant hereby agrees
that it will not invoke any law relating to the marshalling of collateral, which
might cause delay in or impede the enforcement of the Secured Parties’ rights
under this Agreement or under any other instrument evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or guaranteed, and, to the maximum extent
permitted by applicable law, each Subtenant hereby irrevocably waives the
benefits of all such laws.

 

Section 10.    Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, each Subtenant will execute and deliver, or will cause to be
executed and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
mortgages, collateral assignments and other security

 

17

--------------------------------------------------------------------------------


 

documents), and will take all such actions as the Secured Parties may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement or of more fully perfecting or renewing the Secured Parties’ rights
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by such Subtenant which may be deemed to be a part of the
Collateral) pursuant hereto and thereto.  The Secured Parties are hereby
appointed the attorney-in-fact, with full power of substitution, of the
Subtenants for the purpose of carrying out the provisions of this Agreement and
taking any action, including, without limitation, executing, delivering and
filing applications, certificates, instruments and other documents and papers
with governmental authorities, and executing any instruments, including without
limitation financing or continuation statements, deeds to secure debt,
mortgages, assignments, conveyances, assignments and transfers which are
required to be taken or executed by any Subtenant under this Agreement, on its
behalf and in its name which appointment is coupled with an interest, is
irrevocable and durable and shall survive the subsequent dissolution, disability
or incapacity of such Subtenant.

 

Section 11.    Arbitration.  The Secured Parties or any Subtenant may elect to
submit any dispute hereunder that has an amount in controversy in excess of
$250,000 to arbitration hereunder.  Any such dispute shall be resolved in
accordance with the Commercial Arbitration Rules of the American Association
then pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on the parties.

 

In the event the Secured Parties or any Subtenant shall elect to submit any such
dispute to arbitration hereunder, the Secured Parties and such Subtenant shall
each appoint and pay all fees of a fit and impartial person as arbitrator with
at least ten (10) years’ recent professional experience in the general subject
matter of the dispute.  Notice of such appointment shall be sent in writing by
each party to the other, and the arbitrators so appointed, in the event of their
failure to agree within thirty (30) days after the appointment of the second
arbitrator upon the matter so submitted, shall appoint a third arbitrator.  If
either the Secured Parties or such Subtenant shall fail to appoint an
arbitrator, as aforesaid, for a period of twenty (20) days after written notice
from the other party to make such appointment, then the arbitrator appointed by

 

18

--------------------------------------------------------------------------------


 

the party having made such appointment shall appoint a second arbitrator and the
two (2) so appointed shall, in the event of their failure to agree upon any
decision within thirty (30) days thereafter, appoint a third arbitrator.  If
such arbitrators fail to agree upon a third arbitrator within forty five (45)
days after the appointment of the second arbitrator, then such third arbitrator
shall be appointed by the American Arbitration Association from its qualified
panel of arbitrators, and shall be a person having at least ten (10) years’
recent professional experience as to the subject matter in question.  The fees
of the third arbitrator and the expenses incident to the proceedings shall be
borne equally between the Secured Parties and such Subtenant, unless the
arbitrators decide otherwise.  The fees of respective counsel engaged by the
parties, and the fees of expert witnesses and other witnesses called for the
parties, shall be paid by the respective party engaging such counsel or calling
or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Secured Parties and
one to the Subtenants.  A judgment of a court of competent jurisdiction may be
entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

Section 12.    Appointment of Agent for Secured Parties.  Each of the Secured
Parties hereby appoints SPTMNR Properties Trust as its agent for the following
purposes under this Agreement (including, without limitation, the full power and
authority to act on the Secured Parties’ behalf for such purposes): (i) to give
or receive notices, demands, claims and other communications on behalf of the
Secured Parties under this Agreement, and (ii) to receive and hold any and all
Collateral which is to be delivered from time to time by the Subtenants to the
Secured Parties in accordance with the terms and conditions of this Agreement.

 

Section 13.    Notices.  (a) Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with electronic confirmation of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt

 

19

--------------------------------------------------------------------------------


 

requested (if by mail), or with all freight charges prepaid (if by Federal
Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
electronic confirmation of receipt, in the case of a notice by telecopier, and,
in all other cases, upon the date of receipt or refusal, except that whenever
under this Agreement a notice is either received on a day which is not a
Business Day or is required to be delivered on or before a specific day which is
not a Business Day, the day of receipt or required delivery shall automatically
be extended to the next Business Day.

 

(c)           All such notices shall be addressed,

 

if to the Secured Parties to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to any Subtenant to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)           By notice given as herein provided, the parties hereto and their
respective successor and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective notice
addresses effective upon receipt by the other parties of such notice and each
shall have the right to specify as its address any other address within the
United States of America or to such other address as the party to whom such
notice is directed may have designated in writing to the other parties hereto.

 

Section 14.    Miscellaneous.

 

(a)           Each Subtenant agrees that its obligations and the rights of the
Secured Parties hereunder and in respect of the Obligations may be enforced by
specific performance hereof and thereof and by temporary, preliminary and/or
final

 

20

--------------------------------------------------------------------------------


 

injunctive relief relating hereto and thereto, without necessity for proof by
the Secured Parties or any holder of the Obligations that it would otherwise
suffer irreparable harm, and each Subtenant hereby consents to the issuance of
such specific and injunctive relief.

 

(b)           None of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by the Subtenants and the Secured Parties.  No notice to or demand on any
Subtenant in any case shall entitle any Subtenant to any other or further notice
or demand in similar or other circumstances or constitute a waiver of any of the
rights of the Secured Parties to any other or further action in any
circumstances without notice or demand.

 

(c)           The obligations of each Subtenant hereunder shall remain in full
force and effect without regard to, and shall not be impaired by, (i) any
bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation or the like of Tenant; (ii) any exercise or non-exercise, or any
waiver of, any right, remedy, power or privilege under or in respect of this
Agreement, the Amended Lease No. 3 or any document or agreement executed in
connection herewith or therewith, the Obligations or any security for any of the
Obligations; or (iii) any amendment to or modification of any of the Amended
Lease No. 3 or any document or agreement executed in connection herewith or
therewith, the Obligations or any security for any of the Obligations; whether
or not such Subtenant shall have notice or knowledge of any of the foregoing. 
The rights and remedies of the Secured Parties herein provided for are
cumulative and not exclusive of any rights or remedies which the Secured Parties
would otherwise have, including, without limitation, under the Amended Lease
No. 3 or any document or agreement executed in connection herewith or
therewith.  This Agreement is intended as a supplement for and is not intended
to supersede in any respect the Amended Lease No. 3 or any document or agreement
executed in connection herewith or therewith.

 

(d)           This Agreement shall be binding upon each Subtenant and its
successors and assigns and shall inure to the benefit of the Secured Parties,
and its respective successors and assigns.  All agreements, representations and
warranties made herein shall survive the execution and delivery of this
Agreement.

 

(e)           The descriptive headings of the several sections of this Agreement
are inserted for convenience only and shall

 

21

--------------------------------------------------------------------------------


 

not in any way affect the meaning or construction of any provision of this
Agreement.

 

(f)            Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibitions or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

(g)           This Agreement shall be interpreted, construed, applied and
enforced in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts between residents of Massachusetts which are to be
performed entirely within Massachusetts, regardless of (i) where this Agreement
is executed or delivered; or (ii) where any payment or other performance
required by this Agreement is made or required to be made; or (iii) where any
breach of any provision of this Agreement occurs, or any cause of action
otherwise accrues; or (iv) where any action or other proceeding is instituted or
pending; or (v) the nationality, citizenship, domicile, principle place of
business, or jurisdiction of organization or domestication of any party; or
(vi) whether the laws of the forum jurisdiction otherwise would apply the laws
of a jurisdiction other than the Commonwealth of Massachusetts; or (vii) any
combination of the foregoing.  Notwithstanding the foregoing, to the extent that
matters of title, or creation, perfection and priority of the security interests
created hereby, or procedural issues of foreclosures are required to be governed
by the laws of the state in which the Collateral, or relevant part thereof, is
located, the laws of such State shall apply.

 

Section 15.    NONLIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING THE SECURED PARTIES, COPIES OF WHICH, TOGETHER WITH
ALL AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED WITH
THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE
THAT THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH

 

22

--------------------------------------------------------------------------------


 

ENTITIES FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

Section 16.    Original Security Agreements.  The Secured Parties and Subtenants
acknowledge and agree that this Agreement amends and restates the Original
Subtenant Security Agreements in their entirety with respect to the Collateral
and that this Agreement shall govern the rights and obligations of the Secured
Parties and Subtenants with respect to the Collateral from and after the date of
this Agreement.  Notwithstanding the foregoing, the Original Subtenant Security
Agreements shall continue to govern the rights and obligations of the Secured
Parties and Subtenants with respect to the Collateral prior to the date of this
Agreement.

 

[Remainder of page intentionally left blank.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

 

SUBTENANT:

 

 

 

FIVE STAR QUALITY CARE-CA II, LLC,

 

FIVE STAR QUALITY CARE-COLORADO, LLC,

 

FIVE STAR QUALITY CARE-GA, LLC,

 

FIVE STAR QUALITY CARE-IA, LLC,

 

FIVE STAR QUALITY CARE-KS, LLC,

 

FIVE STAR QUALITY CARE-MO, LLC,

 

FIVE STAR QUALITY CARE-NE, LLC,

 

FIVE STAR QUALITY CARE-WI, LLC,

 

FIVE STAR QUALITY CARE-WY, LLC,

 

FIVE STAR QUALITY CARE-NE, INC.,

 

ANNAPOLIS HERITAGE PARTNERS, LLC,

 

COLUMBIA HERITAGE PARTNERS, LLC

 

ENCINITAS HERITAGE PARTNERS, LLC

 

FREDERICK HERITAGE PARTNERS, LLC

 

HAGERSTOWN HERITAGE PARTNERS, LLC

 

NEWARK HERITAGE PARTNERS I, LLC

 

NEWARK HERITAGE PARTNERS II, LLC

 

REDLANDS HERITAGE PARTNERS, LLC and

 

STOCKTON HERITAGE PARTNERS, LLC

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the
foregoing entities

 

 

 

 

 

 

 

FRESNO HERITAGE PARTNERS, A
CALIFORNIA LIMITED PARTNERSHIP and
ROSEVILLE HERITAGE PARTNERS, A
CALIFORNIA LIMITED PARTNERSHIP

 

 

 

By:

Somerford Place LLC,

 

 

General Partner of each of the
foregoing entities

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

SECURED PARTIES:

 

 

 

SPTIHS PROPERTIES TRUST, SPTMNR
PROPERTIES TRUST, and SNH SOMERFORD
PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer of each of the foregoing
entities

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBLEASES

 

1.                                       Sublease Agreement, dated December 31,
2001, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-Colorado, LLC, Delaware limited
liability company, as subtenant, as amended by that certain Letter Agreement
dated March 1, 2004 by and among Five Star Quality Care Trust, as sublandlord,
and Certain Affiliates of Five Star Quality Care, Inc., as subtenants, as
further amended by that certain Letter Agreement dated as of June 30, 2008, by
and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants.

 

2.                                       Sublease Agreement, dated December 31,
2001, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-IA, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
March 1, 2004 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants, as further
amended by that certain Letter Agreement dated June 30, 2008, by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

3.                                       Sublease Agreement, dated December 31,
2001, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-KS, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
March 1, 2004 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants, as further
amended by that certain Letter Agreement dated June 30, 2008, by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

4.                                       Sublease Agreement, dated December 31,
2001, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-MO, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
March 1, 2004 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants, as further
amended by that certain Letter Agreement dated June 30, 2008, by and among Five
Star Quality Care Trust, as

 

--------------------------------------------------------------------------------


 

sublandlord, and Certain Affiliates of Five Star Quality Care, Inc., as
subtenants.

 

5.                                       Sublease Agreement, dated December 31,
2001, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-WY, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
March 1, 2004 by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants, as further
amended by that certain Letter Agreement dated June 30, 2008, by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

6.                                       Sublease Agreement, dated December 31,
2001, by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-NE, Inc., a Delaware corporation, as
subtenant, as amended by that certain Letter Agreement dated March 1, 2004 by
and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants, as further amended by that
certain Letter Agreement dated June 30, 2008, by and among Five Star Quality
Care Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

7.                                       Sublease Agreement, dated May 6, 2005,
by and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Five Star Quality Care-CA II, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

8.                                       Second Amended and Restated Sublease
Agreement, dated November 1, 2006, by and between Five Star Quality Care Trust,
a Maryland business trust, as sublandlord, and Five Star Quality Care-GA, LLC, a
Delaware limited liability company, as subtenant, as amended by that certain
Letter Agreement dated June 30, 2008, by and among Five Star Quality Care Trust,
as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc., as
subtenants.

 

9.                                       Amended and Restated Sublease
Agreement, dated January 4, 2008, by and between Five Star Quality Care Trust, a
Maryland business trust, as sublandlord, and Five Star

 

--------------------------------------------------------------------------------


 

Quality Care-WI, LLC, a Delaware limited liability company, as subtenant, as
amended by that certain Letter Agreement dated June 30, 2008, by and among Five
Star Quality Care Trust, as sublandlord, and Certain Affiliates of Five Star
Quality Care, Inc., as subtenants.

 

10.                                 Second Amended and Restated Sublease
Agreement, dated February 17, 2008, by and between Five Star Quality Care Trust,
a Maryland business trust, as sublandlord, and Five Star Quality Care-NE, LLC, a
Delaware limited liability company, as subtenant, as amended by that certain
Letter Agreement dated June 30, 2008, by and among Five Star Quality Care Trust,
as sublandlord, and Certain Affiliates of Five Star Quality Care, Inc., as
subtenants.

 

11.                                 Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Annapolis Heritage Partners, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

12.                                 Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Columbia Heritage Partners, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

13.                                 Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Encinitas Heritage Partners, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

14.                                 Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Frederick Heritage Partners, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and

 

--------------------------------------------------------------------------------


 

Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

15.                                Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Fresno Heritage Partners, A California Limited Partnership, as
subtenant, as amended by that certain Letter Agreement dated June 30, 2008, by
and among Five Star Quality Care Trust, as sublandlord, and Certain Affiliates
of Five Star Quality Care, Inc., as subtenants.

 

16.                                Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Hagerstown Heritage Partners, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

17.                                Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Newark Heritage Partners I, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

18.                                Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Newark Heritage Partners II, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

19.                                Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Redlands Heritage Partners, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

20.                                Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Roseville Heritage Partners, A California

 

--------------------------------------------------------------------------------


 

Limited Partnership, as subtenant, as amended by that certain Letter Agreement
dated June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord,
and Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

21.                                Sublease Agreement, dated March 31, 2008, by
and between Five Star Quality Care Trust, a Maryland business trust, as
sublandlord, and Stockton Heritage Partners, LLC, a Delaware limited liability
company, as subtenant, as amended by that certain Letter Agreement dated
June 30, 2008, by and among Five Star Quality Care Trust, as sublandlord, and
Certain Affiliates of Five Star Quality Care, Inc., as subtenants.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Subtenant Name, Organizational
Structure & Corporate Identification
Number:

 

Chief Executive
Office & Principal
Place of Business:

 

Other Names

Five Star Quality Care-Colorado, LLC,

 

400 Centre Street

 

SHOPCO-Colorado, LLC

a Delaware limited liability company

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-GA, LLC,

 

400 Centre Street

 

SHOPCO-GA, LLC

a Delaware limited liability company

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-IA, LLC,

 

400 Centre Street

 

SHOPCO-IA, LLC

a Delaware limited liability company

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-KS, LLC,

 

400 Centre, St.

 

None.

a Delaware limited liability company

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-MO, LLC,

 

400 Centre Street

 

SHOPCO-MO, LLC

a Delaware limited liability company

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-NE, LLC,

 

400 Centre Street

 

SHOPCO-NE, LLC

a Delaware limited liability company

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-NE, INC.,

 

400 Centre Street

 

SHOPCO-NE, Inc.

a Delaware corporation

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-WI, LLC,

 

400 Centre Street

 

SHOPCO-WI, LLC

a Delaware limited liability company

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-WY, LLC,

 

400 Centre Street

 

SHOPCO-WY, LLC

a Delaware limited liability company

 

Newton, MA 02458

 

 

No:

 

 

 

 

Five Star Quality Care-CA II, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

Annapolis Heritage Partners, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

Columbia Heritage Partners, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

Encinitas Heritage Partners, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

Frederick Heritage Partners, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

Fresno Heritage Partners, A

 

400 Centre Street

 

None.

California Limited Partnership

 

Newton, MA 02458

 

 

No.

 

 

 

 

Hagerstown Heritage Partners, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

Newark Heritage Partners I, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

 

--------------------------------------------------------------------------------


 

Subtenant Name, Organizational
Structure & Corporate Identification
Number:

 

Chief Executive
Office & Principal
Place of Business:

 

Other Names

Newark Heritage Partners II, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

Redlands Heritage Partners, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

Roseville Heritage Partners, A

 

400 Centre Street

 

None.

California Limited Partnership

 

Newton, MA 02458

 

 

No.

 

 

 

 

Stockton Heritage Partners, LLC, a

 

400 Centre Street

 

None.

Delaware limited liability company

 

Newton, MA 02458

 

 

No.

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Facilities

 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

CALIFORNIA:

 

LA SALETTE HEALTH AND
REHABILITATION CENTER

 

Five Star Quality Care-CA II, LLC

 

 

537 E. Fulton Street

 

 

 

 

Stockton, CA 95204

 

 

 

 

 

 

 

 

 

SOMERFORD PLACE – ENCINITAS

 

Encinitas Heritage Partners, LLC

 

 

1350 S. El Camino Real

 

 

 

Encinitas, CA 92024

 

 

 

 

 

 

 

 

 

SOMERFORD PLACE – FRESNO

 

Fresno Heritage  Partners, A California Limited Partnership

 

 

6075 N. Marks Avenue

 

 

 

Fresno, CA 93711

 

 

 

 

 

 

 

 

SOMERFORD PLACE – REDLANDS

 

Redlands Heritage Partners, LLC

 

 

1319 Brookside Avenue

 

 

 

Redlands, CA 92373

 

 

 

 

 

 

 

 

 

SOMERFORD PLACE – ROSEVILLE

 

Roseville Heritage Partners, A California Limited Partnership

 

 

110 Sterling Court

 

 

 

Roseville, CA 95661

 

 

 

 

 

 

 

 

SOMERFORD PLACE – STOCKTON

 

Stockton Heritage Partners, LLC

 

 

3530 Deer Park Drive

 

 

 

Stockton, CA 95219

 

 

 

 

 

 

 

 

 

THOUSAND OAKS HEALTH CARE
CENTER

 

Five Star Quality Care-CA II, LLC

 

 

93 W. Avenida de Los Arboles

 

 

 

 

Thousand Oaks, CA 91360

 

 

 

 

 

 

 

COLORADO:

 

CEDARS HEALTHCARE CENTER

 

Five Star Quality Care-Colorado, LLC

 

 

1599 Ingals Street

 

 

 

Lakewood, CO 80214

 

 

 

 

 

 

 

 

 

WILLOW TREE CARE CENTER

 

Five Star Quality Care-Colorado, LLC

 

 

2050 South Main

 

 

 

Delta, CO 81416

 

 

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

 

 

SPRINGS VILLAGE CARE CENTER

 

Five Star Quality Care-Colorado, LLC

 

 

110 West Van Buren

 

 

 

Colorado Springs, CO 80907

 

 

 

 

 

 

 

DELAWARE:

 

SOMERFORD HOUSE – NEWARK

 

Newark Heritage Partners I, LLC

 

 

501 S. Harmony Road

 

 

 

Newark, DE 19713

 

 

 

 

 

 

 

 

 

SOMERFORD PLACE – NEWARK

 

Newark Heritage Partners II, LLC

 

 

4175 Ogletown Road

 

 

 

Newark, DE 19713

 

 

 

 

 

 

 

GEORGIA:

 

AUTUMN BREEZE HEALTHCARE
CENTER

 

Five Star Quality Care-GA, LLC

 

 

1480 Sandtown Road

 

 

 

 

Marietta, GA 30060

 

 

 

 

 

 

 

 

 

SOUTHLAND CARE CENTER

 

Five Star Quality Care-GA, LLC

 

 

606 Simmons Street

 

 

 

Dublin, GA 31021

 

 

 

 

 

 

 

IOWA:

 

NORTHCREST CARE &
REHABILITATION

 

Five Star Quality Care-IA, LLC

 

 

34 Northcrest Drive

 

 

 

 

Council Bluffs, IA 51503

 

 

 

 

 

 

 

 

 

PACIFIC PLACE

 

Five Star Quality Care-IA, LLC

 

 

20937 State Highway 385

 

 

 

Pacific Junction, IA 51561

 

 

 

 

 

 

 

 

 

WEST BRIDGE CARE &
REHABILITATION

 

Five Star Quality Care-IA, LLC

 

 

1015 West Summit

 

 

 

 

Winterset, IA 50273

 

 

 

 

 

 

 

KANSAS:

 

WOODHAVEN CARE CENTER

 

Five Star Quality Care-KS, LLC

 

 

510 W 7th Street

 

 

 

Ellinwood, KS 67526

 

 

 

 

 

 

 

MARYLAND:

 

SOMERFORD PLACE – ANNAPOLIS

 

Annapolis Heritage Partners, LLC

 

 

2717 Riva Road

 

 

 

Annapolis, MD 21401

 

 

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

 

 

SOMERFORD PLACE – COLUMBIA

 

Columbia Heritage Partners, LLC

 

 

8220 Snowden River Parkway

 

 

 

Columbia, MD 21045

 

 

 

 

 

 

 

 

 

SOMERFORD PLACE AND
SOMERFORD HOUSE – FREDERICK

 

Frederick Heritage Partners, LLC

 

 

2100 Whittier Drive

 

 

 

 

Frederick, MD 21702

 

 

 

 

 

 

 

 

 

SOMERFORD PLACE AND
SOMERFORD HOUSE – HAGERSTOWN

 

Hagerstown Heritage Partners, LLC

 

 

10114 & 10116 Sharpsburg Pike

 

 

 

 

Hagerstown, MD 21740

 

 

 

 

 

 

 

MISSOURI:

 

NORTHVIEW MANOR

 

Five Star Quality Care-MO, LLC

 

 

300 Cedar Street

 

 

 

Tarkio, MO 64491

 

 

 

 

 

 

 

NEBRASKA:

 

AINSWORTH CARE CENTER

 

Five Star Quality Care-NE, LLC

 

 

143 North Fullerton

 

 

 

Ainsworth, NE 69210

 

 

 

 

 

 

 

 

 

CRESTVIEW HEALTHCARE CENTER

 

Five Star Quality Care-NE, LLC

 

 

1100 West First Street

 

 

 

Milford, NE 68405

 

 

 

 

 

 

 

 

 

EXETER CARE CENTER

 

Five Star Quality Care-NE, INC.

 

 

425 South Empire Avenue

 

 

 

Exeter, NE 68351

 

 

 

 

 

 

 

 

 

LOGAN VALLEY MANOR

 

Five Star Quality Care-NE, LLC

 

 

1035 Diamond Street

 

 

 

Lyons, NE 68038

 

 

 

 

 

 

 

 

 

MORYS HAVEN

 

Five Star Quality Care-NE, INC.

 

 

1112 15th Street

 

 

 

Columbus, NE 68601

 

 

 

 

 

 

 

 

 

UTICA COMMUNITY CARE CENTER

 

Five Star Quality Care-NE, INC.

 

 

1350 Centennial Avenue

 

 

 

Utica, NE 68456

 

 

 

--------------------------------------------------------------------------------


 

State:

 

Facility:

 

Subtenant:

 

 

 

 

 

 

 

WEDGEWOOD CARE CENTER

 

Five Star Quality Care-NE, LLC

 

 

800 Stoeger Drive

 

 

 

Grand Island, NE 68803

 

 

 

 

 

 

 

WISCONSIN:

 

GREENTREE HEALTH &
REHABILITATION CENTER

 

Five Star Quality Care-WI, LLC

 

 

70 Greentree Road

 

 

 

 

Clintonville, WI 54929

 

 

 

 

 

 

 

 

 

PINE MANOR HEALTHCARE CENTER

 

Five Star Quality Care-WI, LLC

 

 

Route 4, Box 549

 

 

 

Clintonville, WI 54929

 

 

 

 

 

 

 

 

 

THE VIRGINIA HEALTH &
REHABILITATION CENTER

 

Five Star Quality Care-WI, LLC

 

 

1451 Cleveland Avenue

 

 

 

 

Waukesha, WI 53186

 

 

 

 

 

 

 

WYOMING:

 

WORLAND HEALTHCARE &
REHABILITATION CENTER

 

Five Star Quality Care-WY, LLC

 

 

1901 Howell Avenue

 

 

 

 

Worland, WY 82401

 

 

 

--------------------------------------------------------------------------------